                 UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF WISCONSIN (Green Bay)
____________________________________________________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                         Case No. 19-CR-00083-WCG-1

TYLER A. BLACKMON,

           Defendant.
____________________________________________________________

 PROTECTIVE ORDER GOVERNING ALABAMA DEPARTMENT
OF HUMAN RESOURCES RECORDS SUBPOENAED BY DEFENSE
____________________________________________________________

       Upon the motion of the defendant, upon the demand and with guidance

from the non-party Alabama Department of Human Resources, and pursuant to

Fed. R. Crim. P. 16(d), it is hereby ORDERED:

       The Court finds that the defendant’s motion for a Protective Order for

specified records subpoena from the Alabama Department of Human Resources

(DHR) is well founded and is GRANTED.              Disclosure of these otherwise

confidential materials shall be restricted to this litigation for such use by the

parties as is permitted by the Rules and Orders of this Court. All parties to this

case and their legal counsel shall maintain the confidentiality of all Alabama DHR

records. All parties hereto shall disclose the records only to the following:
(a)   the Court;

(b)   counsel for a party, and his or her agents and employees;

(c)   persons with prior legal access to said records;

(d)   court officials involved in the litigation, including court

      reporters;

(e)   persons noticed for depositions or designated as trial

      witnesses, to the extent reasonably necessary in preparing to

      testify or actually giving testimony, provided such persons are

      directed to keep confidential those matters protected by this

      order;

(f)   outside consultants or experts retained for the purpose of

      assisting counsel in the litigation, or in anticipation of such,

      provided said persons are directed to keep confidential those

      matters protected by this order;

(g)   members of the jury; and

(h)   if production of documents is ordered, direct any party seeking

      copies of the documents requested to compensate DHR for

      the reasonable cost of the work performed, as set out in DHR

      Administrative Code, Rule 660-1-1-.02.
      Any DHR records admitted into evidence or otherwise made a part of the

record in this case shall be placed under seal and shall not be made a part of the

public record of this case nor released to members of the public.

       SO ORERED this 18th
                      ___ day of December, 2019.



                                                _________________________
                                                 s/William C. Griesbach
                                                HON. WILLIAM C. GRIESBACH
                                                District Court Judge
